IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 46 EM 2015
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
ANWAR S. ALI,                 :
                              :
              Petitioner      :



                                       ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Application for a Stay, the

Application for an Immediate Hearing, and the Application for Extraordinary Relief are

DENIED.